               Case 2:20-cr-00143-JCC Document 25 Filed 01/19/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT FOR THE
 8
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10
11    UNITED STATES OF AMERICA,                          NO. CR20-143JCC
12                           Plaintiff,
                                                         INFORMATION
13                      v.
14    DESMOND DAVID-PITTS,
15                           Defendant.
16
17 The United States Attorney charges that:
18                                           COUNT 1
19                                 (Conspiracy to Commit Arson)

20           On or about August 24, 2020, at Seattle, within the Western District of
21 Washington, DESMOND DAVID-PITTS, and other persons known and unknown, did
22 knowingly and willfully conspire, combine, confederate and agree to commit an offense
23 against the United States, that is, Arson, in violation of Title 18, United States Code,
24 Section 844(f)(1) and (i).
25           During and in furtherance of the conspiracy, within the Western District of
26 Washington, one or more of the conspirators committed the following overt act, among
27 others:
28
     INFORMATION/DAVID-PITTS - 1                                          UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, STE. 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:20-cr-00143-JCC Document 25 Filed 01/19/21 Page 2 of 2




1         On or about August 24, 2020, DAVID-PITTS piled debris against the sally port
2 garage door of the Seattle Police Department East Precinct and ignited a fire in the debris
3 with a lighter, causing a fire with flames burning approximately 5-10 feet high.
4         All in violation of Title 18, United States Code, Section 371.
5
6                    19thday of January, 2021.
          DATED this ___
7
8
9
                                             ________________________________
10                                           BRIAN T. MORAN
                                             United States Attorney
11
12
13                                             /s Todd Greenberg
                                             ________________________________
14                                           TODD GREENBERG
                                             Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     INFORMATION/DAVID-PITTS - 2                                           UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, STE. 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
